—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered April 11, 1996, which, upon the parties’ respective motions for summary judgment, declared that plaintiff insurer is obligated to defend and indemnify defendant insured, unanimously affirmed, without costs.
We agree with the motion court that the insurer knew all that it needed to know to disclaim upon receipt of its investiga*297tor’s first report, and that its subsequent 83-day delay in disclaiming coverage cannot be reasonably explained by any need to further investigate the facts underlying its disclaimer (see, Hartford Ins. Co. v County of Nassau, 46 NY2d 1028). By reason of that report, the insurer knew that its insured had learned of the underlying incident and notified its broker on the day the incident happened, and the insurer knew or should have known that the broker was not its agent. Ascertaining the broker’s reasons for not notifying the insurer of the incident did not require that the insurer await a second investigator’s report, which was not to come until two months after the first, when a telephone call to the broker would have sufficed. Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.